OPINION OF THE COURT
ROSENN, Circuit Judge
This case arises from a refusal by the District Court of the Virgin Islands to apply the enhanced sentence provision of the Habitual Criminal Information Act, V.I. Code Ann. tit. 14 § 61(a) (Cum. Supp. 1975)1 in sentencing *510convicted felon Paul Testamark. The Government appeals the dismissal of the information or, in the alternative, petitions for a writ of mandamus ordering resentencing. We deny the Government’s petition for mandamus, and we affirm the order of the district court.2
I.
On March 29, 1977, the defendant was found guilty by a jury of assault in the first degree with intent to commit rape.3 Immediately after the jury was discharged, approximately 6:45 P.M., the trial judge set sentencing for 8:30 A.M. the next morning. Before leaving the courtroom, the government attorney handed the courtroom clerk an habitual criminal information, prepared pursuant to V.I. Code Ann. tit. 14 § 62(a) (Cum. Supp. 1975),4 and at the same time served a copy on defense counsel.
The next day, the court reconvened for sentencing at 8:30 A.M. The defendant’s attorney informed the court that he had been served with the information, to which the trial judge replied, “disregard it and just address yourself to the sentencing for the offense which he was *511convicted [of] yesterday.” The government attorney also called the judge’s attention to the information, but the judge refused to consider it, later stating during the course of the sentencing hearing:
The court declines to treat this defendant as an habitual offender not because he does not have the number of convictions which will support that treatment and not because one or more of the crimes of which he has been involved does not involve violence but rather because Mr. Testamark is so well known to the court in the sense of his frequently being before the court for anti-social behavior that I cannot in good conscience give him that treatment because I have no hesitation in saying that all of us, this government, this community must share some of this young man’s guilt.
This young man is a mentally troubled person ....
The court thereupon sentenced the defendant to ten years of imprisonment, during which he was to receive psychiatric treatment. Two days later, on April 1, 1977, the Government moved to vacate the sentence, on the ground that the sentence had been imposed illegally because the judge failed to make the determinations required by V.I. Code Ann. tit. 14 § 62(d)(2) (Cum. Supp. 1975) before disregarding an habitual criminal information.5
During all this time, the information had not been before the judge; apparently, the courtroom clerk had inadvertently tucked it into the case file without having docketed and marked it filed. It was not until April 19 that the information was formally filed with the Clerk of the Court. On April 21, the court denied the Government’s *512motion to vacate, finding no showing of illegality of the sentence and that the information had not been properly filed with the Clerk of the Court prior to sentencing as required by statute.6
On May 9, the court entered a memorandum opinion and order dismissing the information. The opinion declared the Virgin Islands Habitual Criminal Act unconstitutional on the grounds of arbitrary enforcement and vagueness. The order stated simply that dismissal of the information was based on the untimely filing. It is from the May 9 order that the Government appeals.
II

A. The Government’s Petition for Mandamus

The traditional use of the writ of mandamus has been either to confine an inferior court to a legal exercise of its prescribed jurisdiction, or to compel it to exercise its authority when it is legally required to do so. Roche v. Evaporated Milk Association, 319 U.S. 21, 26 (1943). Only exceptional circumstances justify invocation of mandamus power, and a mere showing that the district court erred in ruling on a matter within its sphere of authority “fails to demonstrate the necessity for the drastic remedy” of mandamus. Will v. United States, 389 U.S. 90, 104 (1967).
In the instant case, no such necessity has been demonstrated. Dismissal of an information because of a reasoned belief that it was untimely filed and that the authorizing statute was unconstitutional is not a failure to exercise authority for which the extraordinary remedy of mandamus would be appropriate. Accordingly, the petition for mandamus is denied.

*513
B. The Government’s Appeal

The Government contends that a trial judge has authority to dismiss a habitual criminal information only after determining that either: the defendant was not convicted as alleged; that a conviction alleged is invalid; or that the defendant is otherwise not legally subject to an increased sentence. V.I. Code Ann. tit. 14 § 62(d)(2) (Cum. Supp. 1975). Because Judge Christian made none of these determinations, the Government argues that dismissal of the information and the imposition of a sentence solely under the felony conviction was in error.
The defendant responds to the Government’s appeal by pointing to the procedural condition precedent to application of the habitual criminal information, that the information must be filed prior to sentencing with the Clerk of the Court. V.I. Code Ann. tit. 14 § 62(a). The defendant contends that the Government’s informal filing with the courtroom clerk does not fulfill that condition precedent.
Our review of the record reveals no substantive reason why the habitual criminal information should have been dismissed.7 There is no question, however, that the April 19 filing of the information was subsequent to the sentencing and, as such, does not meet the procedural condition precedent for application of the enhanced sentence provision.
The Government argues that handing the information to the courtroom clerk prior to sentencing should constitute proper filing and to require formal filing is to exalt form over substance. This argument, especially given the circumstances of this case and the prompt action of the *514Government immediately following the defendant’s conviction, has considerable merit. The Government cites for support Freeman v. Giacomo Costa Fu Andrea, 282 F. Supp. 525 (E.D. Pa. 1968). In that case, counsel attempted to file a complaint when the clerk’s office was closed claiming damages for injuries suffered by an accident victim. Counsel arrived at the courthouse at 12:15 P.M.; the complainant died at 12:20 P.M.; the clerk arrived at 12:45 P.M.; and the complaint was filed at 1:00 P.M. The court held that the action was commenced on behalf of decedent during his lifetime, noting that counsel could have had the complaint slipped under the door at 12:15, rather than wait for the clerk to arrive. Because after-hours delivery to the clerk’s office can constitute a proper delivery if no one is there to receive the papers, the Freeman court reasoned, then the complaint should be deemed timely.
The Government contends that if the court in Freeman found a timely filing, then surely delivery of the information to the courtroom clerk the night before sentencing should constitute proper filing. Freeman is not apposite. Unlike Freeman, we are not concerned here with a filing when the Clerk’s office was closed. It is undisputed that the Clerk’s office for the District Court of the Virgin Islands, Division of St. Thomas and St. John, is open each weekday morning at 8:00 A.M., one-half hour before the sentencing hearing was set in this case. More importantly, the Government’s informal “filing” fails to comply with specific directives issued by the district court which require filing with the Clerk of the Court, not courtroom deputies. The district court for several years had been concerned with the troublesome practice of lawyers informally “filing” documents with courtroom deputies or mailing them directly to the judge. Chief Judge Christian therefore issued a memorandum to members of the Bar in November 1974 requiring filing in the clerk’s office be*515cause of the “critical importance for the court to know precisely when a document was filed.” After the passage of the Speedy Trial Act, Judge Christian reiterated his concern in a June 1976 directive, in which he noted that observance of statutory time limits require “detailed docket entries of all documents filed.” He took further measures for document control, requiring documents to be filed and time stamped in the office of the Clerk of the Court, and directing courtroom deputies not to accept and the Clerk to disregard, all documents not filed in accordance with the filing procedures outlined.
Although the district court moved with unusual haste in the sentencing in this case, the Government nevertheless could have complied with the directive by filing the information properly with the Clerk of the Court immediately prior to the sentencing in conformance with the district court’s directive. Therefore, because the information was not filed before sentencing as required by V.I. Code Ann. tit. 14 § 62(a), we are constrained to hold that Chief Judge Christian’s strict adherence to the filing directive by dismissing the information was not erroneous.
The order of the district court will be affirmed.

 V.I. Code Ann. tit. 14 § 61 (a) reads:
(a) Whoever, whether under the laws of the Virgin Islands, the United States or a state or territory thereof, or any other jurisdiction, has been twice convicted of an offense which would be a felony in the Virgin Islands, shall upon a subsequent conviction of a felony in the Virgin Islands be incarcerated for a term of imprisonment of not less than ten years and may be incarcerated for the remainder of his natural life. If the last conviction and at least one of the prior convictions is for a crime of violence, as defined in Title 23, section 451(e) of the code, imposition *510or execution of this minimum period of incarceration shall not be suspended, nor shall probation be granted; neither shall parole or any other form of release be granted for this minimum period of incarceration.


 The defendant moved to dismiss the appeal on August 8, 1977. By order dated August 26, that motion was referred by the motions panel to the merits panel. The motion contends that appellants have no legal basis to appeal because the information was untimely filed. We disagree. V.I. Code Ann. tit. 4 § 39(c) (Cum. Supp. 1975) allows Government appeal of any “order dismissing an information . . . There is no restriction that appeals cannot be taken from a dismissal for a technical filing error, as here. We therefore deny the motion.


 The conviction was recently upheld by this court in Gov’t of the Virgin Islands v. Paul Testamark, No. 77-1567 (3d Cir., filed January 10, 1978).


 The relevant provisions of section 62(a) provide:
(a) No person who stands convicted of an offense under the laws of the Virgin Islands shall be sentenced to increased punishment by reason of one or more previous convictions, unless prior to sentencing, the United States Attorney or the Attorney General of the Virgin Islands, as the case may be, files an information with the Clerk of the Court and serves a copy of such information on the person or counsel for the person, stating in writing the previous convictions to be relied upon. . . . [Emphasis supplied.]


 Section 62(d)(2) reads:
(2) If the court determines that the person has not been convicted as alleged in the information, that a conviction alleged in the information is invalid, or that the person is otherwise not subject to an increased sentence as a matter of law, the court shall, at the request of the prosecutor, postpone sentence to allow an appeal from the determination. If no such request is made, the court shall impose sentence as provided by law. The person may appeal from an order postponing sentence as if sentence had been pronounced and a final judgment of conviction entered.


 See n.4, supra.


 We do not reach the question of the constitutionality of the Virgin Islands Habitual Criminal Act. We note, however, that the United States Supreme Court upheld the constitutionality of a very similar habitual criminal statute in West Virginia in Oyler v. Boles, 368 U.S. 448 (1962).